Exhibit 10.7

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of the 19th day of
August, 2013, by and between David N. Vander Ploeg (“Executive”) and School
Specialty, Inc. (the “Company”) (Executive and the Company sometimes referred to
herein, collectively, as the “Parties”).

WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement between the Company and Executive, dated April 21, 2008
(the “Employment Agreement”). (Capitalized terms used, but not defined herein,
shall have the meaning assigned to them in the Employment Agreement);

WHEREAS, Executive has notified the Company of his intention to retire and the
Parties desire to effect an orderly transition of Executive’s duties and
responsibilities;

WHEREAS, the Company desires to enter into this Agreement with Executive to
encourage Executive to remain employed with the Company through December 31,
2013;

WHEREAS, as a condition of the Company making certain payments and providing
certain benefits, the Parties have agreed to execute and comply fully with the
terms of this Agreement.

NOW THEREFORE, in consideration of the foregoing, the payments to be made and
benefits provided and other good and valuable consideration, the Parties agree
as follows:

1. Retention and Separation.

a. The Parties agree that Executive’s last day of employment shall be
December 31, 2013 (the date of this Agreement through Executive’s date of
separation of employment, the “Retention Period”); provided, however, the
Company may, at its sole discretion, upon written notice to Executive accept
Executive’s resignation so that it is effective at any time during the Retention
Period. The date that Executive’s employment actually ends will be his
separation date (the “Separation Date”).

b. During the Retention Period, Executive will continue (i) to report to the
Board and the Interim Chief Executive Officer (or any successor) and (ii) to
perform his current duties and responsibilities, including but not limited to,
cooperating with respect to any regulatory or similar filings of the Company,
and such other duties and responsibilities commensurate with his position as may
be reasonably assigned to him and otherwise assist the Company in the transition
of his duties and responsibilities.

c. Effective as of the Separation Date, Executive hereby resigns from each and
every office, directorship and any other position that Executive held with the
Company and the Related Companies, including, but not limited to, Executive’s
position as Chief Financial Officer of the Company. Also effective as of the
Separation Date, Executive further renounces all signatory authority he
possesses on behalf of the Company and any Related Companies. Although the
foregoing is effective without any further action on the part of Executive,
Executive agrees to execute any documents requested by the Company as necessary
or appropriate to effectuate such actions.



--------------------------------------------------------------------------------

2. Compensation and Benefits.

a. All of the compensation and benefits that Executive receives as part of his
employment will cease as of the Separation Date, except as otherwise set forth
in this Agreement, or as otherwise required by law. Thereafter, Executive and/or
Executive’s dependents may continue Executive’s group benefits at his and/or
their expense, subject to Paragraph 3.a. (ii) below, as provided by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Under separate cover, Executive will receive a personalized COBRA packet and
other benefit continuation information.

b. Executive shall be paid any unpaid base salary through the Separation Date,
payment of any accrued paid time off under the Company’s paid time off policy
that is unused through the Separation Date and reimbursement of business
expenses to which Executive may be entitled (the “Accrued Benefits”).

3. Retention Benefits.

a. If Executive remains employed through December 31, 2013 and remains in
continued compliance with the terms of this Agreement, the Company shall,
subject to Paragraph 3.d below, pay to Executive a retention bonus equal
$200,000 (less applicable withholdings and deductions), payable in a lump sum as
provided in Paragraph 3.d. below (the “Retention Bonus”). Notwithstanding the
foregoing, in the event the Company has, in accordance with Paragraph 1.a,
provided for an earlier Separation Date (and Executive has not committed an act
constituting Cause prior to such date), the Company shall, subject to Paragraph
3.d below, pay Executive the Retention Bonus, payable in a lump sum as provided
in Paragraph 3.d below.

b. In addition, if the Company has, in accordance with Paragraph 1.a, provided
for an earlier Separation Date (and Executive has not committed an act
constituting Cause prior to such date), Executive shall, subject to Paragraph
3.d. below, be entitled to an amount equal to the amount of Base Salary that
would have been paid to him by the Company from the Separation Date through
December 31, 2013 if Executive had remained employed by the Company, less
applicable withholdings and deductions, (the “Severance Payment”) payable as
provided in Paragraph 3.d. below. The Retention Bonus and Severance Payment
described in Paragraph 3.a and 3.b respectively, shall collectively be referred
to herein as the “Retention Benefits.” If the Company elects to provide for an
earlier Separation Date (and Executive has not committed an act constituting
Cause prior to such date), the Company will either continue Executive on the
payroll for purposes of continuing his group benefits, or, pay the cost of his
COBRA coverage for such benefits through December 31, 2013.

c. The Retention Benefits do not constitute earnings or wages for purposes of
any Company benefit plan. Executive will receive an IRS Form W-2 with respect to
the Retention Benefits. Executive acknowledges that he would not have received
the Retention Benefits, payments and benefits to which the Executive is not
otherwise entitled, if he did not enter into this Agreement and the Executive
General Release.

d. Payment of the Retention Benefits shall be made on January 10, 2014, provided
that prior to such date Executive delivers to the Company an executed General
Release in the form attached as Exhibit A (the “Executive General Release”) and
this Agreement and the Executive General Release have become effective and
irrevocable in accordance with their respective terms.

 

2



--------------------------------------------------------------------------------

4. Survival of Articles IV, V, VI, VII, VIII, IX, and X. The Parties acknowledge
and agree that their respective rights and/or obligations under Article IV,
Confidentiality, Article V, Non-Competition, Article VI, Business Idea Rights,
Article VII, Non-Solicitation of Employees, Article VIII, Executive Disclosures
and Acknowledgements, Article IX, Return of Records, Article X, and Article X,
Miscellaneous, of the Employment Agreement survive the execution of this
Agreement, the Executive General Release, the termination of the Employment
Agreement and the termination of Executive’s employment with the Company. The
Parties further acknowledge and agree that all such terms remain in full force
and effect and are not modified, amended or released in any way. The Parties
hereby amend Section 10.1, Notice, of the Employment Agreement, as follows:

To the Company:

School Specialty, Inc.

W6316 Design Drive

P.O. Box 1579

Appleton, WI 54912-1579

Attention: Board of Directors of the Company

Fax: 920.882.5863

Email: jimhenderson@schoolspecialty.com

With a copy to:

Brett Lawrence

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Fax: 1-212-806-1222

E-mail: blawrence@stroock.com

To Executive:

David N. Vander Ploeg

2936 Foxford Drive

Green Bay, WI 54313

Email: vanderploeg.dave@gmail.com

With a copy to:

Katherine L. Charlton

Hawks Quindel, S.C.

P.O. Box 442

Milwaukee, WI 53201-0442

kcharlton@hq-law.com

5. Assistance. Executive agrees that after the Separation Date, upon reasonable
notice and provided the requests for services are reasonable, Executive will
provide transition services to the Company and assist the Company’s Interim
Chief Executive Officer (or any successor). For

 

3



--------------------------------------------------------------------------------

avoidance of doubt, Executive shall not perform any such services unless
requested by the Board or the Company’s Interim Chief Executive Officer (or any
successor). In addition, Executive agrees that, upon the request by the Company,
Executive will assist the Company and its affiliates in the defense of any
claims, or potential claims that may be made or threatened to be made against
them in any action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company in
any Proceeding, to the extent that such claims may relate to Executive’s
employment or to events or acts occurring during the period of Executive’s
employment by the Company. Executive agrees, unless precluded by law, to
promptly inform the Company if the Executive is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. Executive also agrees, unless precluded by law, to promptly inform the
Company if the Executive is asked to assist in any investigation (whether
governmental or otherwise) of the Company or any of its affiliates (or their
actions), regardless of whether a lawsuit has then been filed against the
Company or its affiliates with respect to such investigation. The Company agrees
to reimburse Executive for all of Executive’s pre-approved reasonable,
documented and out-of-pocket expenses associated with such assistance. Any
services or assistance contemplated in this Paragraph 5 shall be at mutually
agreed upon and convenient times. Executive shall be an independent contractor
with respect to such services and the Company shall issue an IRS Form 1099 to
Executive for any fees paid pursuant to this Paragraph 5. The Executive and the
Company may elect to engage in an ongoing consulting arrangement. If they do so,
they will then negotiate the specific terms.

6. Miscellaneous.

a. Entire Agreement; Amendment. Executive acknowledges that in executing this
Agreement he has not relied on any statements, promises or representations made
by the Company and/or Company Released Parties (as that term is defined in the
Executive General Release) except as specifically memorialized in this
Agreement. This Agreement contains the complete agreement of the Parties in any
way related to Executive’s employment and separation from employment and the
subject matter addressed in it, and it supersedes and cancels all other,
previous agreements or understandings between the Parties, including the
Employment Agreement (except as provided in Paragraph 4 above). This Agreement
cannot be modified or rescinded except upon the written consent signed by both
Executive and an officer of the Company.

b. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable, such provision shall be considered
to be distinct and severable from the other provisions of this Agreement, and
such unenforceability shall not affect the validity and enforceability of the
remaining provisions. If any provision of this Agreement is so held to be
unenforceable as written but may be made enforceable by limitation, then such
provision shall be enforceable to the maximum extent permitted by applicable
law. The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the Parties.

c. No Admission of Liability. Neither this Agreement, the Executive General
Release, nor the furnishing of the Retention Benefits shall be deemed or
construed at any time for any purpose as an admission by Executive, the Company
or any Company Released Party of any liability or unlawful or wrongful conduct
of any kind.

 

4



--------------------------------------------------------------------------------

d. Binding Effect; Assignment. This Agreement shall be binding on the Company
and Executive and their legal representatives, successors and assigns, agents,
administrators, executives and heirs. It shall inure to the benefit of the
Company and Executive, to the Company’s successors and assigns, its Affiliates,
its third party beneficiaries, and to Executive’s heirs. This Agreement shall
not be assignable by Executive and Executive may not assign, transfer or
subcontract his responsibilities hereunder; provided, however, Executive may
assign his right to receive any payments hereunder.

e. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of Wisconsin without reference to its
conflicts of laws provisions. Each Party agrees that the appropriate state and
federal courts in Wisconsin shall have exclusive jurisdiction of any disputes
arising out of, concerning or relating, directly or indirectly, to this
Agreement, or any other dispute between the Parties and each hereby consents to
and waives any objection to, the venue and jurisdiction of such courts. EACH
PARTY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND ACTION OR CAUSE OF ACTION WHATSOEVER BETWEEN THEM, INCLUDING,
WITHOUT LIMITATION, THOSE ARISING OUT OF, CONCERNING OR RELATING, DIRECTLY OR
INDIRECTLY, TO THIS TRANSITION AGREEMENT OR ANY OTHER DISPUTE BETWEEN THE
PARTIES.

Section 409A. This Agreement, and the payments and benefits hereunder, are
intended to be exempt from taxation under Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (“Section 409A”). Each amount or benefit payable pursuant to this
Agreement shall be deemed a separate payment for purposes of Section 409A. Any
and all payments under this Agreement shall be paid or provided no later than
March 15, 2014. Any ambiguity in this Agreement shall be interpreted to comply
with the foregoing. Notwithstanding the foregoing, the Company makes no
representations regarding the treatment of any payments or benefits hereunder
and the Company shall not be liable to, and Executive shall be solely liable and
responsible for, any taxes or penalties that may be imposed on Executive under
Section 409A with respect to Executive’s receipt of payments or benefits
hereunder.

7. Waiver. A failure by any party to enforce at any time or over a period of
time, any provision of this Agreement shall not be construed to be a waiver of
such provision or of any other provision of this Agreement.

8. Facsimile and Electronic Signatures, Execution in Parts & Headings.
Signatures transmitted by facsimile or electronically in the form of a PDF file
are deemed to be originals and this Agreement may be executed in counterparts,
each of which together shall constitute one and the same instrument. The
headings used in this Agreement are intended only for the convenience of the
parties and shall not in any way add to, limit or otherwise be used in the
interpretation of this Agreement.

[Remainder of Page Blank]

 

5



--------------------------------------------------------------------------------

9. No Future Compensation. By entering into this Agreement, Executive
acknowledges that (i) he waives any claim to reinstatement and/or future
employment with the Company, (ii) to the extent he may seek or apply for future
employment with the Company, any failure by the Company to hire or rehire
Executive shall not constitute retaliation, and (iii) Executive is not and shall
not be entitled to any payments, compensation, benefits, or other obligations
from the Company and/or Company Released Parties of any nature whatsoever
(except as expressly set forth herein).

SCHOOL SPECIALTY, INC.

By: /s/ James Henderson

Name: James Henderson

Title: Interim CEO 8/19/2013

Date:

/s/ David N. Vander Ploeg

David N. Vander Ploeg

Date: 8/19/13

 

6



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE GENERAL RELEASE

WHEREAS, I, David N. Vander Ploeg, on the one hand, and School Specialty, Inc.
(the “Company”) on the other hand, entered into a Retention and Separation
Agreement, dated August __, 2013 (the “Agreement”) (Capitalized terms used, but
not defined herein, shall have the meanings assigned to them in the Employment
Agreement or the Agreement);

WHEREAS, as a condition of the Company performing its obligations as provided in
the Agreement, I, David N. Vander Ploeg, have agreed to execute and comply fully
with the terms and provisions of the Agreement; and

WHEREAS, the Agreement provides that I, David N. Vander Ploeg, will execute and
comply fully with the terms and conditions of the Executive General Release
herein;

NOW, THEREFORE, in consideration of the foregoing, and the Retention Benefits
and other good and valuable consideration to which I am not otherwise entitled,
I, David N. Vander Ploeg, hereby agree as follows:

I, David N. Vander Ploeg, for myself and my heirs and assigns, hereby
voluntarily, knowingly and irrevocably release and forever discharge the Company
and its Affiliates and their respective predecessors, successors and assigns,
and their respective present, former, and future officers, directors,
shareholders, partners, principals, participants, investors (including, without
limitation, all funds and/or accounts that are owned, controlled, or affiliated
with the following entities: Zazove Associates, LLC, Angelo, Gordon & Co., L.P.
Davis Selected Advisers, L.P., Steel Excel Inc., Wolverine Asset Management, J.
Goldman & Co., L.P., L.P., Scoggin LLC and, BulwarkBay Investment Group LLC),
trustees, employees, agents, administrators, representatives, attorneys,
members, insurers or fiduciaries, in both their individual and representative
capacities, (collectively, the “Company Released Parties”), from all actions,
claims, demands, causes of action, obligations, damages, liabilities, expenses
and controversies of any nature and description whatsoever, including attorneys’
fees and costs (collectively, “Claims”), whether or not now known, suspected or
claimed, which I, David N. Vander Ploeg, had, have, or may have, against any of
the Company Released Parties from the beginning of time up to and including the
date I, David N. Vander Ploeg, sign this Executive General Release, including
but not limited to, any Claims that arise out of, relate to or are based on
(i) my employment by the Company and/or separation therefrom, including, without
limitation, under any federal, state or local law, regulation or ordinance
including, without limitation, any having any bearing whatsoever on the terms
and conditions of my employment and/or the termination thereof, (ii) statements,
acts or omissions by the Company and/or other Company Released Parties,
(iii) express or implied agreements, whether oral or written, between me, David
N. Vander Ploeg, and the Company and/or other Company Released Parties,
including, but not limited to, the Employment Agreement and any offers or term
sheets; (iv) any federal, state or local fair employment practices or civil
rights laws including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Family and Medical Leave Act, the Worker Adjustment
Retraining and Notification Act, the Americans with Disabilities Act, the
Sarbanes-Oxley Act, the

 

7



--------------------------------------------------------------------------------

Employee Retirement Income Security Act of 1974, the Wisconsin Fair Employment
Law, each as may be amended, which, among other things, prohibit discrimination
on such bases as race, color, religion, creed, national origin, ancestry, family
and/or medical leave, sex/gender, sexual harassment, sexual orientation, genetic
information or testing, uniformed or military service, retaliation,
whistleblowing, protected activity, mental or physical disability, age, or
marital status, (v) common law, public policy, breach of contract or tort,
including, without limitation, Claims for emotional distress, libel, slander or
wrongful discharge, or (vi) wages, commissions, bonuses, notice, notice pay,
accrued vacation, paid time off or holiday pay, employee benefits, expenses,
equity awards, allowances and any other payments or compensation of any kind
whatsoever; provided, however, the foregoing will not (A) prevent me from
bringing any claim seeking enforcement of the Agreement or the Company General
Release, (B) release any Claims that may not be waived pursuant to applicable
law, (C) prevent me from bringing any future claims, if any, (D) release any
rights that I, David N. Vander Ploeg, may have to indemnification under the
Company’s organizational documents or under any insurance policy, subject to the
respective terms and limitations, providing directors’ and officers’ coverage
applicable to me, then existing, for any lawsuit or claim relating to the period
when I, David N. Vander Ploeg, was an employee of the Company or (E) release the
Parties’ respective continuing rights and/or obligations pursuant to Articles
IV, Confidentiality; V, Non-Competition; VI, Business Idea Rights; VII,
Non-Solicitation of Employees; VIII, Employee Disclosures and Acknowledgements;
IX, Return of Records; X, and X, Miscellaneous of the Employment Agreement.

I, David N. Vander Ploeg, represent that I have fully complied with my
obligation set forth in Article IX, Return of Records, of the Employment
Agreement.

I, David N . Vander Ploeg, represent that no charges, complaints or actions of
any kind have been filed by me or on my behalf against the Company or any
Company Released Party with any court, agency or other tribunal.

I, David N. Vander Ploeg, expressly consent that each and all of the provisions
of this Executive General Release shall be given full force and effect with
respect to unknown or unsuspected claims, demands and causes of action, if any.

I, David N. Vander Ploeg, further affirm that no statements, representations or
promises have been made to me to influence me to sign this Executive General
Release, except as stated in the Agreement and in this Executive General
Release, and that I have signed this Executive General Release of my own free
will, relying entirely upon my own judgment, on behalf of myself and each and
every one of my dependents, heirs, executors, administrators, personal and/or
legal representatives and assigns.

I, David N. Vander Ploeg, acknowledge that I may not sign this Agreement until
on or after the Separation Date.

I, David N. Vander Ploeg, further affirm that I have read this Executive General
Release and have had up to twenty-one (21) days to consider its terms and
effects and to ask any questions that I may have of anyone (including legal
counsel of my own choosing), that I have consulted with my own counsel, and that
I have signed this Executive General Release knowingly, voluntarily and with
full understanding of its terms and effects.

 

8



--------------------------------------------------------------------------------

I, David N. Vander Ploeg further acknowledge that I have been advised that I may
revoke this Executive General Release within seven (7) days of execution (the
“Revocation Period”). I also understand that this Executive General Release will
not become effective if I exercise my right to revoke my signature within the
Revocation Period by hand delivering or sending via overnight mail a written
notice of revocation to the Company as set forth in Section 10.1 of Employment
Agreement, as amended by the Agreement. I also understand that if I do not
revoke this Executive General Release within the Revocation Period, this
Executive General Release shall become final and binding and I shall have no
further right of revocation.

I, David N. Vander Ploeg, further affirm that no fact, evidence, event or
transaction currently unknown to me but which hereafter may become known to me
shall affect in any way or manner the final and unconditional nature of this
Executive General Release.

[Remainder of Page Blank]

 

9



--------------------------------------------------------------------------------

This Executive General Release will be governed by and construed in accordance
with the laws of the State of Wisconsin. If any provision in this Executive
General Release is held invalid or unenforceable for any reason, the remaining
provisions shall be construed as if the invalid or unenforceable provision had
not been included. A signature transmitted by facsimile or electronically in the
form of a PDF file is deemed to be an original.

Acknowledged and Agreed:

David N. Vander Ploeg

 

STATE OF             )

):ss.:

COUNTY OF             )

On the      day of                         , 2013, before me personally appeared
David N. Vander Ploeg, to me known and known to me to be the individual
described in, and who duly acknowledged to me that he executed the foregoing
Executive General Release.

Notary Public

 

10